Chapman, C. J.
The controversy in this case grows principally out of the effort of the parties to express their agreements in writing, when they had not the skill necessary to do it with clearness. The first count is upon the instrument dated May 17, 1867. There are also general counts, and a bill of particulars.
It appears that the plaintiff sold to the defendant his interest in certain patents which they owned as partners, for the sum of $159.60. The jury found that the instrument above mentioned, and the order of the same date on Howe & Converse which is mentioned in the report, were not given or received in full payment and satisfaction of the said sum, but as one method of collecting that sum. It was on this point that the letter of the defendant to the plaintiff was held to be admissible in evidence. It tended to show that the defendant understood that the debt had not been paid. It was therefore admissible.
But the instrument declared on contains a promise, expressed to be for value received, to pay the sum above mentioned to the plaintiff; and the subsequent words do not annul the promise. The instrument is to be construed most strongly against the signer. The promise that Howe & Converse will pay must be regarded as an additional promise; and, being construed in connection with the order on them, has the effect to give the plaintiff an additional security. This construction of the writing is in harmony with the finding of the jury as to the purpose for which the instrument and order were made. The ruling prayed Lor was properly refused, and the instructions given were cor rect. Exceptions overruled.